           Case 2:20-cv-01859-RAJ-DWC Document 20 Filed 04/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      RAYMOND ALAN SNYDER,
                                                          CASE NO. 2:20-CV-01859-RAJ-DWC
11                             Petitioner,
                                                          ORDER
12               v.

13      JEFFREY UTTECHT,

14                             Respondent.

15

16          The District Court has referred this action to United States Magistrate Judge David W.

17 Christel. Petitioner John Garrett Smith filed a federal habeas Petition, pursuant to 28 U.S.C. §

18 2254, seeking relief from a state court conviction. See Dkt. 5. Currently before the Court is

19 Petitioner’s Motion for Assignment of Counsel. Dkt. 17 (“Motion”).

20          There is no right appointed counsel in cases brought under 28 U.S.C. § 2254 unless an

21 evidentiary hearing is required or such appointment is necessary for the effective utilization of

22 discovery procedures. See McCleskey v. Zant, 499 U.S. 467, 495 (1991); United States v.

23 Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United States v. Angelone, 894 F.2d 1129,

24 1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983); Rules Governing


     ORDER - 1
           Case 2:20-cv-01859-RAJ-DWC Document 20 Filed 04/07/21 Page 2 of 2




 1 Section 2254 Cases in the United States District Courts 6(a) and 8(c). The Court may appoint

 2 counsel “at any stage of the case if the interest of justice so requires.” Weygandt, 718 F.2d at

 3 954. In deciding whether to appoint counsel, the Court “must evaluate the likelihood of success

 4 on the merits as well as the ability of the petitioner to articulate his claims pro se in light of the

 5 complexity of the legal issues involved.” Id.

 6          In this case, Petitioner asserts he needs counsel for this action because he is not a licensed

 7 attorney and his incarceration poses difficulties with discovery. Dkt. 17. At this time, the Court

 8 has not determined an evidentiary hearing will be necessary. See Rules Governing Section 2254

 9 Cases in the United States District Courts 6(a) and 8(c). Thus, counsel is not necessary at this

10 time to utilize discovery procedures. Additionally, Petitioner effectively articulated the grounds

11 for relief raised in the Petition which establish Petitioner has been able to file and understand

12 filings in this case. The grounds raised in the Petition are not factually or legally complex. See

13 Dkt. 5. Petitioner has also not shown he is likely to succeed on the merits of this case. Therefore,

14 Petitioner has not shown he is unable to litigate this case without the assistance of counsel.

15          The Court finds Petitioner has not shown appointment of counsel is appropriate at this

16 time. Accordingly, the request for the appointment of counsel (Dkt. 17) is denied without

17 prejudice.

18          Dated this 7th day of April, 2021.

19

20                                                          A
                                                            David W. Christel
21                                                          United States Magistrate Judge

22

23

24


     ORDER - 2
